Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 23, 2014

                                    No. 04-14-00330-CV

                     IN THE INTEREST OF M.J.W., J.A., AND C.A.,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02053
                                 Peter Sakai, Judge Presiding


                                       ORDER
      This is an accelerated appeal involving the termination of appellant’s parental rights.
Appellant has filed a motion for extension of time to file her brief. We GRANT the motion and
ORDER appellant to file her brief on or before July 9, 2014. NO FURTHER EXTENTIONS
WILL BE GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court